353 S.W.3d 680 (2011)
Ronda L. HEWGLEY, Appellant,
v.
Nelson E. HEWGLEY, Respondent.
No. ED 95456.
Missouri Court of Appeals, Eastern District, Division Four.
November 22, 2011.
*681 Martha M. Clark, St. Charles, MO, for appellant.
Richard R. Veit, St. Charles, MO, for respondent.
Before PATRICIA L. COHEN, P.J., ROBERT M. CLAYTON III, J., and GEORGE W. DRAPER III, Sp.J.

ORDER
PER CURIAM.
Ronda Hewgley (Wife) appeals from the judgment of the Circuit Court of St. Charles County granting Nelson Hewgley's (Husband) Motion to Modify maintenance. Wife claims that the court erred in reducing her maintenance because Husband failed to prove that a substantial and continuing change in circumstances rendered the prior award unreasonable.
We have reviewed the briefs of the parties and the record on appeal and find the motion court's decision was not clearly erroneous. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 84.16(b).